DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on August 5, 2022 is acknowledged.  The traversal is on the ground(s) that the pending claims would not be an undue burden and that the pending claims provide a contribution over the art in view of Gunn (US6,246,040) “because the Examiner has not pointed out specifically where all elements of the independent and dependent claims are allegedly taught by Gunn”.  This is not found persuasive because the claimed processing apparatus comprises limitations not required by the method claims and require a different field of search. With respect to argument against the teaching of Gunn, applicant is reminded that a 371 restriction requirement does not the Examiner to point out specifically where all elements of the independent and dependent claims are taught. The special technical feature shared between groups I and II do not make a contribution over the prior art (Gunn, US 6,246,040).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the pump and microwave chamber are actual limitations of the claim or is the claim is merely stating how the apparatus works. Applicant is advised to amend the claim to positively recite all the limitation of the apparatus. 
Regarding claim 2, the term “essentially” is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what would be considered “essentially transparent for microwaves”.
Claims 3-9 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Gunn US 6246040.
Regarding claim 1, given the lack of clarity for the claim (see above) the present claim is examined as requiring a processing apparatus comprising a pump, a microwave chamber, and at least one solid-state radio frequency source. It is also noted that while applicant uses the term   “microwave chamber” and “microwaves”, the present specification states “microwaves” are RF radiation and the “microwave chamber” as the tube area exposed to said RF radiation (pg 3). 
Gunn teaches a processing unit comprising a pump, a microwave chamber, and at least one solid-state radio frequency source (col. 3, lines 5-30 and col. 4, lines 15-35).
Regarding claim 2, claim 1 is applied as stated above. Gunn teaches wherein the microwave chamber is at least essentially transparent for microwaves (col. 3, lines 5-45 and col. 4, lines 15-35).
Regarding claim 3, claim 1 is applied as stated above. Gunn teaches wherein the at least one solid-state radio frequency source is a multitude of solid-state radio frequency sources that are provided in an array of n columns and m rows, wherein n is an integer >1 and m is an integer ≥ 1 (Fig. 8; col. 6, line 60- col. 7, line 10).
Regarding claim 4, claim 1 is applied as stated above. Gunn teaches wherein the at least one solid-state radio frequency source is a multitude of solid-state radio frequency sources that are provided equidistantly around the circumference of a product chamber (Fig 3; col. 4, lines 15-25).
Regarding claim 5, claim 1 is applied as stated above. Gunn teaches wherein the processing apparatus comprises an inlet and an outlet which are spaced apart from each other (Fig. 1; col. 3, lines 15-30).
Regarding claim 6, claim 1 is applied as stated above. Gunn teaches wherein the pump transports food product, to include dairy, past the solid-state radio frequency sources (col. 2, lines 30-50; col. 3, lines 5-30; col. 4, lines 15-35 and 48; claims 20 and 40).
Regarding claim 7, claim 1 is applied as stated above. Gunn teaches wherein the processing apparatus comprises a control system to control the solid-state radio frequency source and pump (col. 5, lines 40-55). 
Regarding claim 8, claim 1 is applied as stated above. Gunn teaches wherein the computer interface monitors the bacteria level of the food product by monitoring and controlling the applied electric field, temperature increase rate, and temperature hold time of the product and that, “[a] particular combination of these factors can therefore be selected for maximum sterilization effectiveness and minimum detrimental impact on product” (col. 5, lines 40-50). 
Regarding claim 9, claim 1 is applied as stated above. Gunn teaches wherein the processing apparatus is part of a dairy product production line (col. 4, line 48; claims 20 and 40).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 7, 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6-10 of copending Application No. 16/610,607 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the stated claims of ‘607 recites a processing unit comprising a pump, chamber, and at least one solid-state radio frequency source, as required by the stated claims of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                 

/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792